Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 03/22/2021, in which claims 1-26 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/22/2021, 11/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 03/22/2021 are accepted by the examiner. 

Claim Objections
Claim 7 is objected to because of the following informalities: “the same clock” should be changed to “same clock”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “the same BIST type” should be changed to “same BIST type”.  Appropriate correction is required.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10-11, 15-17, 22, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghuraman et al. (US 2018/0005663, referred herein after Raghuraman).


As per claim 1, 22, 25, Raghuraman discloses a method for managing self-tests in an integrated circuit (IC), the method comprising: 
receiving built-in-self-test (BIST) configuration data (Fig. 4, data provided by DMT 408 is used to divide clock provided by PLL 404, [0048]-[0049], “The BIST CLK may have a clock frequency that is a division of a frequency of an input clock provided by the PLL 404 based on a divider setting provided by the DMT 408“); 
configuring a first clock to a first frequency based on the BIST configuration data (Fig. 3, Fig. 7-10, wherein the testing occurs at different dynamic modes with having different frequency configured as claimed, [0017]-[0020], [0042]); 
performing a first BIST test at the first frequency; configuring a second clock to a second frequency that is different from the first frequency; and performing a second BIST test at the second frequency (Fig. 3, Fig. 6, [0057], “After resetting the chip or device to be tested, a nominal initialization of the ATE may be performed. Following the nominal initialization, a BIST test in nominal mode may be run, followed immediately by a BIST turbo mode, a BIST SVS mode, and a BIST SVS2 mode. “). 

As per claim 2, Raghuraman discloses the method of claim 1, wherein configuring the first clock to the first frequency comprises changing a frequency of a phase-locked loop (PLL) (Fig. 4, [0048], “Clock divider 410 may input a BIST clock, designated BIST CLK on FIG. 4, to the BIST controller 412. The BIST CLK may have a clock frequency that is a division of a frequency of an input clock provided by the PLL 404 based on a divider setting provided by the DMT 408.”).
 
As per claim 3, Raghuraman discloses the method of claim 1, further comprising: configuring a first BIST interface based on the received BIST configuration data; and triggering, by the first BIST interface, a first BIST controller based on the received BIST configuration data, wherein the first BIST controller performs the first BIST test (Fig. 6, [0057], “a nominal initialization of the ATE may be performed. Following the nominal initialization, a BIST test in nominal mode may be run, followed immediately by a BIST turbo mode, a BIST SVS mode, and a BIST SVS2 mode. The changes between the modes are driven by the logic indications in the input signals to the DMT apparatus and mimic a real-time use scenario. Resetting and reconfiguring between the modes is not needed, which saves test time”).

As per claim 4, Raghuraman discloses the method of claim 3, wherein the first BIST interface is implemented with a finite state machine (FSM) ([0028]).

As per claim 5, Raghuraman discloses the method of claim 1, wherein the first clock comprises a first clock divider (Fig. 4, divider 410) and the second clock comprises a second clock divider different from the first clock divider (Fig. 5, divider 506, [0053]).

As per claim 10, Raghuraman discloses the method of claim 1, wherein receiving BIST configuration data comprises reading the BIST configuration data from non-volatile memory ([0038]-[0041]).

As per claim 11, Raghuraman discloses the method of claim 10, wherein the BIST configuration data comprises a BIST pointer file comprising a plurality of fields, and wherein the plurality of fields comprises a BIST controller index indicative of a BIST controller to be triggered ([0063]-[0064]).


As per claim 15, Raghuraman discloses the method of claim 1, wherein receiving BIST configuration data comprises receiving the BIST configuration data from a computing core ([0051]-[0053]).

As per claim 16, Raghuraman discloses the method of claim 1, wherein the first frequency is higher than or equal to 50 MHz ([0034], [0040]).

As per claim 17, Raghuramn discloses the method of claim 1, wherein the received BIST configuration data includes data associated with the first frequency ([0051]-[0054]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raghuraman in view of Toros et al. (US 2004/0073840, referred herein after Toros).

As per claim 6, Raghuraman does not specifically discloses the method of claim 5, wherein the first and second BIST tests are performed in parallel;

However, Toros disclose  the first and second BIST tests are performed in parallel ([0012], [0015], [0029], “a plurality of BIST modules such as BIST module 202 may each be adapted to test and debug a single one of a plurality of memories sequentially or in parallel“);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Toros’ software programmable verification tool into Raghuraman’s method because one of the ordinary skill in the art would have been motivated to provide reduce test tile by executing parallel testing methodology.


As per claim 7, Raghuraman does not specifically discloses the method of claim 1, wherein the first clock and the second clock are the same clock;

However, Toros discloses the first clock and the second clock are the same clock ([0034], [0047]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Toros’ software programmable verification tool into Raghuraman’s method because one of the ordinary skill in the art would have been motivated to utilize to initiate or signify the beginning of testing of a subsequent memory module or signify the end of testing of a memory as appropriate.
As per claim 8, Raghuraman discloses the method of claim 7, wherein the first BIST test is identical to the second BIST test ([0012], [0015]).

As per claim 9, Raghuraman discloses the method of claim 7, wherein the second frequency is lower than the first frequency ([0040]-[0041]).

As per claim 12, Raghuraman does not specifically discloses the method of claim 11, wherein the plurality of fields comprises a delay field indicative of a delay associated with triggering a BIST test;

However, Toros discloses the plurality of fields comprises a delay field indicative of a delay associated with triggering a BIST test (Fig. 2a, delay block 224, [0029], [0035]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Toros’ software programmable verification tool into Raghuraman’s method because one of the ordinary skill in the art would have been motivated to utilize to initiate or signify the beginning of testing of a subsequent memory module or signify the end of testing of a memory as appropriate.

As per claim 13, Raghuraman does not specifically discloses the method of claim 11, wherein the plurality of fields comprises a execution type field indicative of whether a BIST test is to be performed concurrently or sequentially with another BIST test;

However, Toros discloses the plurality of fields comprises a execution type field indicative of whether a BIST test is to be performed concurrently or sequentially with another BIST test ([0012], [0015], [0029], “a plurality of BIST modules such as BIST module 202 may each be adapted to test and debug a single one of a plurality of memories sequentially or in parallel“);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Toros’ software programmable verification tool into Raghuraman’s method because one of the ordinary skill in the art would have been motivated to provide reduced on-chip area for fabrication.



As per claim 14, Raghuraman does not specifically discloses the method of claim 11, wherein the plurality of fields comprises a next BIST type field indicative of a BIST type of a BIST test to be executed concurrently or subsequently of another BIST test;

However, Toros discloses the plurality of fields comprises a next BIST type field indicative of a BIST type of a BIST test to be executed concurrently or subsequently of another BIST test ([0042], [0043]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Toros’ software programmable verification tool into Raghuraman’s method because one of the ordinary skill in the art would have been motivated to provide reduced on-chip area for fabrication.


Claims 18-21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Raghuraman in view of Kalva et al. (US 2020/0075116, referred herein after Kalva).

As per claim 18, Raghuraman does not specifically discloses the method of claim 1, wherein the first and second BIST tests are of the same BIST type;

Kalva discloses the first and second BIST tests are of the same BIST type ([0018], [0039]-[0040]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kalva’s test system for executing built-in-self-test (BIST) into Raghuraman’s method because one of the ordinary skill in the art would have been motivated to enable a single instance of a JTAG test sequence to be communicated in parallel to multiple partitions or clusters, such that memory requirements are reduced by storing only a single copy of the JTAG test sequence.

As per claim 19, Kalva discloses the method of claim 18, wherein the same BIST type is memory BIST (MBIST) ([0014], [0023], [0038]).  

As per claim 20, Kalva discloses the method of claim 1, wherein the first and second BIST tests are of different types ([0014], [0023], [0038]).  


As per claim 21, Kalva discloses the method of claim 20, wherein the first BIST test is a logic BIST (LBIST) test performed by a first LBIST controller, the second BIST test is a memory BIST (MBIST) test performed by an MBIST controller, and wherein the LBIST test tests a circuit of the MBIST controller ([0014], [0023], [0038]).  


As per claim 26, Raghuraman does not specifically discloses the device of claim 25, wherein the device is a car;
However, Kalva discloses the device is a car ([0020], “a functional computing platform configured to execute operations associated with an autonomous machine (e.g., vehicle, drone, aircraft, water vessel, etc.) “);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kalva’s test system for executing built-in-self-test (BIST) into Raghuraman’s method because one of the ordinary skill in the art would have been motivated to enable a single instance of a JTAG test sequence to be communicated in parallel to multiple partitions or clusters, such that memory requirements are reduced by storing only a single copy of the JTAG test sequence.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Payne teaches a device with built-in-self-test, a multiplexer has at least first and second input terminals and is coupled to receive a first input signal at the first input terminal, a second input signal at the second input terminal, and selection signals.



Schat teaches a method for providing a logic built-in self-test (LBIST) using an LBIST logic circuit and an auxiliary logic circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114